PER CURIAM.
A reading of the order granting a new trial from whence this appeal emanates reveals that one of the alternative bases recited by the trial court for granting a new trial was that the verdict was contrary to the evidence as it related to percentages of negligence. Appellant has made no attempt in her briefs to demonstrate that the court’s said stated alternative ground was legally or factually erroneous. It is axiomatic that when an order of the trial court purports to be based upon several alternative grounds it will not be disturbed on appeal if one of the grounds is sufficient for the action taken even though another recited alternative ground is erroneous. Accordingly, the order here appealed is
AFFIRMED.
BOYER, C. J., and MILLS and SMITH, JJ., concur.